Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-30 are allowed.

Reason for Allowance
The present invention is directed to a method of spectral efficiency (SPEF) to channel quality indicator (CQI) mapping adaptation.

Each independent claim identifies the uniquely distinct features, particularly:
determining a respective weight associated with each of two or more predefined spectral efficiency - channel quality indicator (SPEF-CQI) mappings based on the channel estimate, wherein each of the two or more predefined SPEF-CQI mappings comprises a respective mapping between spectral efficiency (SPEF) threshold values and channel quality indicators (CQIs);

	calculating a current SPEF value for the wireless channel;
	identifying a current CQI from the blended SPEF-CQI mapping that maps to the current SPEF value; and
transmitting the current CQI to the scheduling entity.

The closest prior art:
Jung (US 20110044186 A1) discloses a method for spectrum efficiency estimation and channel quality indicators generation in wireless communication system (Fig 1-6).
Karjalainen (US 20130223294 A1) discloses a method for selection and reporting of operation modes in wireless network (Fig 1-6).
Yang (US 20170141834 A1) discloses a method for measuring downlink channel quality in a wireless system.
All the prior art disclose conventional of spectral efficiency (SPEF) to channel quality indicator (CQI) mapping adaptation, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473